


109 HR 5828 IH: To amend the State Department Basic Authorities Act of

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5828
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on International
			 Relations
		
		A BILL
		To amend the State Department Basic Authorities Act of
		  1956 to remove the reimbursement requirement for evacuation as a result of war,
		  civil unrest, or natural disaster.
	
	
		1.Removal of reimbursement
			 requirement for evacuation as a result of war, civil unrest, or natural
			 disaster
			(a)In
			 generalSection 4(b)(2)(A)(ii) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2671(b)(2)(A)(ii)) is amended by striking
			 , on a reimbursable basis to the maximum extent practicable, with such
			 reimbursements to be credited to the applicable Department of State
			 appropriation and to remain available until expended, except that no
			 reimbursement under this clause shall be paid that is greater than the amount
			 the person evacuated would have been charged for a reasonable commercial air
			 fare immediately prior to the events giving rise to the
			 evacuation.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 evacuations conducted on or after July 12, 2006.
			(c)Reimbursements to
			 individuals by Secretary of State
				(1)In
			 generalThe Secretary of State shall, upon application submitted
			 to the Secretary, reimburse an individual—
					(A)who was evacuated
			 by the United States on or after July 12, 2006; and
					(B)who has paid a
			 reimbursement to the United States for such evacuation.
					(2)ApplicationThe
			 application referred to in paragraph (1) shall be submitted at such time, in
			 such manner, and contain such information as the Secretary may require.
				
